


TERM NOTE
$7,475,000.07    December 17, 2014
New York, New York
FOR VALUE RECEIVED, the undersigned, THE ONE GROUP, LLC, a Delaware limited
liability company, ONE 29 PARK MANAGEMENT, LLC, a New York limited liability
company, STK-LAS VEGAS, LLC, a Nevada limited liability company, STK ATLANTA,
LLC, a Georgia limited liability company, CA ALDWYCH LIMITED, a private limited
company organized under the laws of the United Kingdom, HIP HOSPITALITY LIMITED,
a private limited company organized under the laws of the United Kingdom,
STK CHICAGO LLC, an Illinois limited liability company, STK-LA, LLC, a New York
limited liability company, STK MIAMI, LLC, a Florida limited liability company,
STK MIAMI SERVICE, LLC, a Florida limited liability company, STK MIDTOWN
HOLDINGS, LLC, a New York limited liability company, STK MIDTOWN, LLC, a New
York limited liability company, STK ORLANDO LLC, a Florida limited liability
company, T.O.G. (ALDWYCH) LIMITED, a private limited company organized under the
laws of the United Kingdom, T.O.G. (UK) LIMITED, a private limited company
organized under the laws of the United Kingdom, TOG BISCAYNE, LLC, a Florida
limited liability company, WSATOG (MIAMI) LLC, a Delaware limited liability
company, STK WESTWOOD, LLC, a Florida limited liability company and STK DENVER,
LLC, a Colorado limited liability company (each hereinafter referred to
individually as a "Borrower", and collectively, as the "Borrowers"), hereby
jointly and severally promise to pay to the order of BANKUNITED, N.A. (the
"Bank") SEVEN MILLION FOUR HUNDRED SEVENTY FIVE THOUSAND AND 07/100 DOLLARS
($7,475,000.07) or if less, the unpaid principal amount of the Loan made by the
Bank to the Borrowers, in the amounts and at the times set forth in the Term
Loan Agreement, dated as of December 17, 2014 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Term Loan
Agreement"), among the Borrowers and the Bank, and to pay interest from the date
of the making of the Loan on the principal balance of the Loan from time to time
outstanding at the rate or rates and at the times set forth in the Term Loan
Agreement, in each case to the Bank at PO Box 026030, Miami, Florida 33102, or
at such other place or other manner as the Bank may designate in writing from
time to time, in lawful money of the United States of America in immediately
available funds. Terms defined in the Term Loan Agreement are used herein with
the same meanings.
The Loan evidenced by this Term Note is prepayable in the amounts, and under the
circumstances, and the maturity of this Term Note is subject to acceleration
upon the terms, set forth in the Term Loan Agreement. This Term Note is subject
to, and should be construed in accordance with, the provisions of the Term Loan
Agreement and is entitled to the benefits and security set forth in the Loan
Documents.
The Bank is hereby authorized to record on the schedule annexed hereto, and any
continuation sheets which the Bank may attach hereto, (a) the date of the Loan,
(b) the amount thereof, and (c) each payment or prepayment of the principal of
the Loan. No failure to so record or any error in so recording shall affect the
obligation of the Borrowers to repay the Loan, together

7169161_3.docx

--------------------------------------------------------------------------------




with interest thereon, as provided in the Term Loan Agreement, and the
outstanding principal balance of the Loan as set forth in such schedule shall be
presumed to be correct absent manifest error.
Except as specifically otherwise provided in the Term Loan Agreement, each
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Term Note.
This Term Note may only be amended by an instrument in writing executed pursuant
to the provisions of Section 8.2 of the Term Loan Agreement.
[Signature Pages to Follow]



- 2 -

--------------------------------------------------------------------------------




THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.
THE ONE GROUP, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
ONE 29 PARK MANAGEMENT, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LAS VEGAS, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK ATLANTA, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
CA ALDWYCH LIMITED
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
HIP HOSPITALITY LIMITED
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
Signatures Continued on Following Page

Signature Page to Term Note

--------------------------------------------------------------------------------




STK CHICAGO LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK DENVER, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LA, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIAMI, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIAMI SERVICE, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN HOLDINGS, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
Signatures Continued on Following Page

Signature Page to Term Note

--------------------------------------------------------------------------------




STK ORLANDO LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
T.O.G. (ALDWYCH) LIMITED
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
T.O.G. (UK) LIMITED
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
TOG BISCAYNE, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
WSATOG (MIAMI) LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK WESTWOOD, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer





Signature Page to Term Note

--------------------------------------------------------------------------------




SCHEDULE TO TERM NOTE
Date
Amount
of Loan
Amount of principal, paid or prepaid
Notation
made by




Signature Page to Term Note